The mortgagees made application for an order directing Stanley Patch Lumber Corporation, the last record owner of the property, to make available to the mortgagees all records and data showing income and disbursements, pursuant to section 1077-e of the Civil Practice Act, so that it might become known whether the mortgaged premises produced a surplus over and above the taxes, interest and other carrying charges. The motion was denied. Order affirmed, without costs, with leave to the mortgagees to make a new motion at Special Term for relief. The facts stated in the record are insufficient to warrant the relief sought; and the mortgagees asked for greater relief than that to which they were entitled. It may be that upon a proper showing the mortgagees may become entitled to an order directing the defendant corporation to show the amount paid or allocated by it for rental or use and occupation of the premises owned and occupied by it in the conduct of its business, or the fair rental value thereof. Lazansky, P. J., Young, Davis, Johnston and Adel. JJ., concur.